Case: 1:18-cv-05369 Document #: 122 Filed: 04/27/20 Page 1 of 1 PageID #:3123

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 27, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Motion to seal exhibit [120]
is granted. Defendants may file under seal the designated document, so long as they
publicly file a redacted version of that document. The court construes Defendants'; motion
to stay discovery [119] as a motion to compel Plaintiff to produce the 18 Files and as a
motion for a protective order allowing Defendants to withhold written discovery responses
until Plaintiff produces the 18 Files. Plaintiff shall respond to the motion by 5/4/2020;
Defendants shall reply by 5/8/2020. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
